Citation Nr: 0500923	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  00-23 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently rated as 30 percent disabling. 

2.  Entitlement to an increased rating for peptic ulcer, 
currently rated as 10 percent disabling. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

Appellant had active military service from October 1954 to 
February 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Regional Office (RO) that denied 
increased ratings for service-connected bronchial asthma and 
peptic ulcer, and also denied entitlement to total disability 
based on individual unemployability.  During the pendancy of 
this appeal the file was transferred to the Atlanta, Georgia, 
RO, which is now the Agency of Original Jurisdiction (AOJ).

The Board remanded the case for further development in June 
2001.  That development has been accomplished, and the case 
has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Appellant's most recent pulmonary function test recorded 
a Forced Expiratory Volume in one second of 63.4 percent of 
expected, and a ratio of Forced Expiratory Volume to Forced 
Vital Capacity of 68 percent.

2.  There is no evidence that appellant requires medical 
treatment at least monthly for exacerbations of his service-
connected asthma, or that the asthma requires at least three 
courses of steroid treatment per year.

3.  Appellant historically has several episodes of recurring 
ulcer symptoms per year, but does not have intercurrent 
episodes of abdominal pain at least once per month or 
impairment of health due to his service-connected peptic 
ulcer.      

4.  Appellant does not have any single service-connected 
disability rated at least 60 percent disabling. Appellant's 
combined service-connected disability is less than 70 
percent.

5.  Appellant has reported in the current claim that he has a 
high school education, occupational experience in trucking, 
sales, and concrete, and he reportedly last worked full time 
in 1979.  Other information on file indicates that the 
veteran worked as a truck driver into at least 2000.

6.  It is not shown that due solely to service connected 
disabilities he is unable to maintain substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  Schedular criteria for a rating in excess of 30 percent 
for bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.97, Diagnostic Code 6602 (2004).

2.  Schedular criteria for a rating of 20 percent, but not 
more, for peptic ulcer have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.114, Diagnostic Code 7306 (2004).

3.  Criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
increased disability rating and for total disability due to 
individual unemployability (TDIU) was received in January 
1999.  The original rating decision of August 2000, the 
Statement of the Case (SOC) in November 2000, and the 
Supplemental Statement of the Case (SSOC) in May 2004 all 
listed the evidence on file that had been considered in 
formulation of the decision.  RO sent appellant a VCAA duty-
to-assist letter in August 2001, after enactment of the VCAA 
and during the pendancy of this appeal.  RO also sent 
appellant a duty-to-assist letter on the specific issue of 
TDIU in May 2003.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for increased disability rating.  The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issue service connection, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also assist appellant in obtaining records from the 
Social Security Administration, if applicable.  38 U.S.C.A. § 
5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2004).  VA 
must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical records 
and VA treatment records.  VA twice requested appellant's 
Social Security disability file but has not received a 
response from that agency.  It appears that all medical 
records used by Social Security have been obtained.  
Appellant has not identified any other medical providers who 
may have relevant evidence.  He has had opportunity to 
identify additional records and has been informed of records 
that have not been obtained.  Appellant was afforded a VA 
medical examination to determine the current severity of his 
symptoms.  Appellant has previously testified once before RO 
and twice before the Travel Board in support of previous 
requests for higher ratings, so appellant is clearly aware of 
appellate procedures.  Also as noted below, VA has afforded 
appellant a new VA medical examination every time that he has 
submitted a claim for increased rating.  The Board 
accordingly finds that VA's duty to assist has been satisfied 
in regard to this claim both before and after enactment of 
the VCAA.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

The historical record reveals that service connection for the 
current disorders has long been granted, and the current 
ratings have long been assigned.  There have been several 
appeals confirming the instant ratings over the years.  Both 
ratings are in effect as ratings that are protected from 
reduction.

Appellant filed the instant claim for increased rating and 
for total disability for individual unemployability (TDIU) in 
January 1999.  He indicated that he last worked in 1979.  He 
reported that he had occupational experience in trucking, 
concrete, and sales.  He has completed a high school 
education.

Appellant had a pulmonary function test (PFT) in March 2000 
that recorded a Forced Expiratory Volume in one second (FEV-
1) of 88 percent predicted and a ration of Forced Expiratory 
Volume in one second to Vital Forced Capacity (FEV1/FVC) of 
71 percent, with 80 predicted.  

Appellant had a VA medical examination in March 2000.  The 
examiner had appellant's outpatient treatment record 
available.  Appellant reported his history of asthma attacks 
during and after service.  He reported that he was working as 
a truck driver.  Appellant reported that he continued to have 
frequent asthmatic attacks, which would be treated at 
hospital emergency rooms and occasional overnight admission.  
Appellant's most recent emergency room treatment was two 
years prior to the examination, and his last very severe 
attack occurred the previous winter.  Appellant reported 
using an inhaler between 2 and 15 times per day and oral 
medications twice daily.  Appellant stated that he would 
typically awaken with mild wheezing and tightness, which 
responded to the inhaler.  Appellant also reported wheezing 
and tightness in the evening and occasional awakening at 
night with shortness of breath.  Appellant stated that he 
could typically walk several blocks without difficulty but 
would typically have episodes of acute shortness of breath 
one or two times per week.  Appellant also reported 
susceptibility to chest colds three or four times per year.  
Appellant's primary complaint was that he could not keep his 
job as truck driver due to his asthma.  The examiner 
diagnosed allergic asthmatic bronchitis.

In regard to ulcers, appellant stated that he had an episode 
of hematemesis in 1963, but the most recent upper 
gastrointestinal (GI) series in 1997 was normal.  Appellant's 
current GI complaint was "sour stomach" three or four times 
per week, which responded to over-the-counter antacid 
medication.  The examiner diagnosed chronic dyspepsia.

Appellant had a VA chest X-ray in June 2000 that found new 
ground-glass opacity in the left base; the rest of the lungs 
were clear.  There was unchanged bullous emphysema in the 
upper lungs.  The interpreter's impression was pneumonitis of 
the left base (new finding) and bullous emphysema of the 
upper lungs.

RO issued a rating decision continuing the current disability 
ratings (30 percent and 10 percent respectively) and denying 
TDIU in August 2000.  

Appellant had a VA medical examination in July 2002.  In 
regard to his GI condition, appellant reported that he 
typically had recurrent episodes of epigastric discomfort 
five to six times per year, with each episode lasting several 
weeks.  Over-the-counter antacid medications did provide 
relief during these attacks.  Appellant denied weight loss or 
vomiting, although he had experienced episodes of black 
stools.  On examination, the abdomen was soft and nontender, 
with no organomegaly or masses.  Bowel sounds were positive.  
There were no hernias, and no pitting edema of the 
extremities.  The examiner stated that appellant did not have 
anemia, and that the last hemoglobin and hematocrit tests 
were within normal limits.  The examiner's diagnosis was 
peptic ulcer disease with history of jejunal ulcer.  

In regard to his asthma, appellant stated that he typically 
experienced four to seven episodes each winter.  Appellant 
stated that he currently used two different inhalers and that 
he typically took steroid treatments once or twice per year, 
the most recent being the previous winter.  Appellant stated 
that his asthma episodes tended to be in the winter, and that 
his last emergency treatment for asthma had been the previous 
winter.  Appellant complained of occasional wheezing, 
sometimes with sputum and sometimes without.  Appellant 
stated that he became short of breath during attacks but was 
not using home oxygen.  Appellant stated that he stopped 
smoking in 1972, but that his wife continued to smoke.  On 
observation, appellant was not in acute respiratory distress.  
Inspection of the skin and the mucous membrane showed no 
evidence of cyanosis.  Appellant was not using the accessory 
muscles of breathing, and his chest was clear to auscultation 
and percussion.  There was no increase in the 
anterior/posterior diameter and no clubbing of the fingers.  
Cardiovascular examination was normal.  The examiner's 
diagnosis was bronchial asthma. 

Appellant had a VA PFT in July 2002, which recorded a FEV-1 
score of 63.4 percent predicted and a FEV1/FVC score of 68 
percent.  The findings were interpreted as showing a moderate 
obstructive ventilatory defect with mild air trapping.

Clinical records from the VA Medical Center (VAMC) for the 
period June 1999 to April 2003 are on file.  Clinical notes 
from 2000 show that appellant had occasional complaints of 
reflux, usually nocturnal, which responded to over-the-
counter antacids.  Appellant complained of a cold in June 
2000 that he contracted during a long-distance trucking job; 
appellant was treated for pneumonia.  By July 2000, appellant 
reported that he was doing better and had less wheezing and 
coughing.  In November 2000 appellant stated that his asthma 
had not bothered him recently.  

Clinical notes from 2001 show that appellant complained of 
upper abdominal pain with dyspnea on exertion in January; 
later in January he complained of chest congestion, cough, 
and sore throat.  In January and February 2001 appellant 
demanded injections to treat his "Yokohama asthma" but was 
refused because the medication appellant demanded was not 
available through the VA system; appellant was diagnosed as 
having acute bronchitis.  In February 2001 appellant 
complained of cough (worse at night) with productive green 
phlegm and associated sinus pain and interrupted sleep cycle.  
In March 2001 appellant complained of occasional shortness of 
breath and again requested asthma medication not in the VA 
inventory; he also complained of indigestion (reflux disease) 
that would occasionally be severe enough to wake him at 
night.  In April 2001 appellant requested additional inhalers 
for his asthma.  As of June 2001 appellant reported that he 
was still driving a truck and would be out of town.  

Clinical notes from 2002 show that appellant complained in 
October of wheezing and cough for the previous two to three 
weeks.  

The most recent clinical note is from April 2003, in which 
appellant reported that he was doing well and had stable 
breathing.  Appellant was still working as a truck driver.  
There was no reported chest pain, but there was reported 
cough and reported shortness of breath with exertion.  On 
examination, the lungs were clear with no rales or wheezes.  
The abdomen was soft without organomegaly, and bowel sounds 
were normal.
  
Appellant' s wife submitted a letter to VA in May 2003 
asserting that appellant has had very severe breathing 
problems, requiring hospitalization and/or emergency 
treatment, over the years.  The letter states that appellant 
has been unable to hold a steady job because the asthma 
symptoms have made him ill on long-distance trucking trips, 
which in turn has cost appellant several jobs.  The letter 
states that appellant and his wife were married in December 
2001, and since that time she has observed that appellant has 
decreasing ability to perform routine functions because of 
his extreme difficulty in breathing.

III.  Analysis

Entitlement to increased rating

Disability ratings are determined by the diagnostic codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  However, while regulations require review 
of the entire recorded history by the adjudicator to ensure a 
more accurate evaluation, they do not give past medical 
reports precedence over the current medical findings; where 
an increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to appellant's 
disability, but places the greatest probative value on the 
most recent evidence.

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.9 (2004).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2003); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2004).  The 
statute implicitly contains the concept that the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate a claimant for the actual 
impairment of his earning capacity and would constitute 
"pyramiding."  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), citing Brady v. Brown, 4 Vet. App. 203 (1993).  
However, if a veteran has separate and distinct 
manifestations relating to the same injury, he should be 
compensated under different diagnostic codes.  Fanning v. 
Brown, 4 Vet. App. 225 (1993).  

Disabilities of the respiratory system are rated under 38 
C.F.R. § 4.97 (2004).  Appellant has been diagnosed with 
bronchial asthma, which has a specific diagnostic code under 
38 C.F.R. § 4.97, Diagnostic Code 6602 (2004).  The Board 
finds that no other diagnostic code is more appropriate in 
rating appellant's respiratory disability.

The rating criteria for bronchial asthma under Diagnostic 
Code 6602 are as follows.  For a rating of 30 percent 
(appellant's current rating): FEV-1 of 56 to 70 percent of 
predicted, or FEV1/FVC of 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  For a rating of 60 percent 
(the next higher rating): FEV-1of 40 to 55 percent of 
predicted, or FEV1/FVC of 40 to 55 percent, or at least 
monthly visits to a physician for required care of 
exacerbation, or intermittent (at least three times per year) 
courses of systemic (oral or parenteral) corticosteroids.  
For a rating of 100 percent: FEV-1 less than 40 percent of 
predicted, or FEV1/FVC less than 40 percent, or more than one 
attack per week with episodes of respiratory failure, or 
daily use of systemic (oral or parenteral) corticosteroids or 
immuno-suppressive medications.

Applying appellant's current symptoms to the schedular 
criteria above, the Board finds that appellant's current 
symptoms more closely approximate the current rating (30 
percent) than the next higher rating (60 percent).  The most 
recent FEV-1 and FEV1/FVC scores (63.4 percent and 68 percent 
respectively) clearly do not fall within the criteria for the 
higher rating.  There is also no indication of monthly visits 
to a physician for exacerbations; appellant receives 
intermittent care as necessary, especially in the winter, but 
this does not approach the schedular criteria for a higher 
rating.  Finally, there is evidence that appellant 
occasionally resorts to steroids, but not to the schedular 
level of at least three such courses of treatment per year.  

The Board has carefully considered the lay statement provided 
by appellant's wife, which describes the increasing severity 
of appellant's respiratory symptoms over the past several 
years.  A layperson can certainly provide an eyewitness 
account of a veteran's visible symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, the issue 
is not whether appellant's symptoms have become worse, but 
rather whether they have worsened to a degree that an 
increased rating is appropriate under the rating schedule.  
In this case, the evidence does not support a higher 
schedular rating even though competent lay evidence shows 
that appellant's respiratory symptoms have worsened to at 
least some degree.       

Ulcers are rated as a digestive disorder under 38 C.F.R. 
§ 4.114 (2004).  There is no specific code for a peptic 
ulcer.  Appellant's peptic ulcer has previously been rated 
under Diagnostic Code 7305 (duodenal ulcer).  The most recent 
VA medical examination diagnosed peptic ulcer but also noted 
a history of jejunal ulcer, which has its own criteria under 
Diagnostic Code 7306 (gastrojejunal ulcer).  The Board will 
consider appellant's evaluation under the criteria of both 
diagnostic codes.  Separate ratings under these codes, 
however, are prohibited.  38 C.F.R. § 4.114.

The rating criteria for duodenal ulcer under Diagnostic Code 
7305 are as follows.  For a rating of 10 percent (appellant's 
current rating): mild, with recurrent symptoms once or twice 
yearly.  For a rating of 20 percent (the next higher rating): 
moderate, with recurring episodes of severe symptoms two to 
three times per year and averaging 10 days in duration, or 
with continuous moderate manifestations.   For a rating of 40 
percent: moderately severe; less than severe, but with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times per year.  For a 
rating of 60 percent (the highest rating): severe; pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematamesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.

The rating criteria for gastrojejunal ulcer under Diagnostic 
Code 7306 are as follows.  For a rating of 10 percent 
(appellant's current rating): mild, with brief episodes of 
recurring symptoms once or twice yearly.  For a rating of 20 
percent (the next higher rating): moderate, with episodes of 
recurring symptoms several times per year.  For a rating of 
40 percent: moderately severe, with intercurrent episodes of 
abdominal pain at least once a month partially or completely 
relieved by ulcer therapy; mild and transient episodes of 
vomiting or melena.  For a rating of 60 percent: severe; same 
as pronounced, with less pronounced and less continuous 
symptoms with definite impairment of health.  For a rating of 
100 percent: pronounced; periodic or continuous pain 
unrelieved by standard ulcer therapy with periodic vomiting, 
recurring melena or hematemesis and weight loss; totally 
incapacitating.

Applying the rating criteria of both diagnostic codes to 
appellant's current symptoms, the Board finds that 
appellant's condition more closely approximates the criteria 
for a rating of 20 percent under Diagnostic Code 7306.  
Appellant reported five to six episodes of distress per year, 
which meets the criteria for the 20 percent rating.  A rating 
of 40 percent is not merited under either diagnostic code 
unless there is impairment to health such as vomiting, weight 
loss, or anemia, and such symptoms are specifically denied by 
the medical evidence of record.  None of these criteria are 
demonstrated.  While he has more than recurring symptoms once 
or twice daily, he does not approximate the criteria for a 
rating in excess of the 20 percent granted herein.  38 C.F.R. 
§ 4.7.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence of frequent hospitalization for either 
of the two service-connected disabilities.  There is evidence 
that the respiratory disability causes appellant a degree of 
interference with his employment as a long-distance truck 
driver, but not to a degree beyond that presumed to be 
adequately compensated by the rating schedule.  
Extraschedular rating is accordingly not appropriate.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected respiratory 
disability more closely approximate the criteria supporting 
the current rating, and for this reason the doctrine of 
reasonable doubt is not for application and a rating at the 
higher rate is not warranted.  However, the evidence of 
record shows that the manifestations of appellant's service-
connected ulcer more closely approximate the criteria for a 
higher (20 percent) rating, so the doctrine of reasonable 
doubt is for application in regard to that disability and a 
higher rating is warranted.

Entitlement to TDIU

As a result of the action taken above, the veteran will 
continue to have a combined disability rating of 40 percent.  
38 C.F.R. § 4.25.  Thus, there is no change in the combined 
schedular ratings.  The disorders discussed above are the 
only disabilities for which service connection is in effect.

Total disability ratings for compensation may be assigned 
where schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service connected disabilities, provided that if 
there is only one such disability it must be ratable at 60 
percent or more, and if there are two or more disabilities at 
least one disability must be ratable at 40 percent or more 
and the combined rating must be at least 70 percent or more.  
38 C.F.R. § 4.16(a) (2004) (emphasis in original).

Marginal employment is not considered to be substantially 
gainful employment.  Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration shall be given 
in all claims to the nature of the employment and the reason 
for termination.  38 C.F.R. § 4.16(a) (2004).

In this case, appellant did not previously meet the threshold 
criteria (one service-connected disability rated at 60 
percent or more, or two or more service-connected 
disabilities of which at least one of which was rated at 40 
percent or more and the combined rating of which was least 70 
percent or more).  The Board's instant decision grants a 
higher (20 percent) rating for service-connected ulcers, but 
this results in one service-connected disability rated at 30 
percent and another rated at 20 percent, which still does not 
meet the threshold criteria.  Thus, the appellant does not 
meet the schedular criteria for consideration of TDIU.

In such cases, consideration must be given to extraschedular 
criteria.  38 C.F.R. §§ 3.321, 4.16(b).  Consideration of 
these criteria fails to provide a basis for the grant of a 
TDIU.  There is evidence that the appellant has occupational 
experience in trucking, and continued in that employ during 
at least part of the appeal period.  While he has contended 
that he has problems with the job due to his service-
connected disorders, that impairment is contemplated in the 
ratings noted above.  To establish entitlement to a TDIU, he 
must show that his disabilities are different or more severe 
than those of similarly situated veterans.  See Van Hoose, 
supra.  That has not been done in this case.

The evidence on file does not establish that the disorders 
are so severe or present such unusual symptoms as to render 
application of the regular schedular provisions impractical.  
Moreover, consideration of a TDIU is based on the state of 
the disabilities without regard to non-service connected 
disorders or to advancing age.  In this case, it is not shown 
that due solely to his respiratory and gastrointestinal 
pathology that the veteran is precluded from substantially 
gainful employment.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  The threshold criteria for TDIU are 
clearly defined, and appellant does not meet those criteria 
or otherwise qualify for a TDIU.  For this reason the 
doctrine of reasonable doubt is not for application and TDIU 
cannot be granted.


	(CONTINUED ON NEXT PAGE)





ORDER

An increased schedular rating in excess of 30 percent for 
asthma is denied.  

An increased rating of 20 percent, but no more, for peptic 
ulcer is granted, subject to the law and regulations 
governing the award of monetary benefits.  

A total rating based on individual unemployability is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


